DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 10/11/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC §112
Summary of Arguments:
Regarding claims 1-20 Applicant seems submit that at least ¶0047-0048, ¶0068-0080, fig. 1A-1C and fig. 4A-4B of the application as filed provide support for following limitations:
continuously determining a location of the object within the playing space through triangulation of the object within a set of image pairs captured by the second half of the plurality of cameras as the object travels away from a launch point; 
detecting a player and the object within each image of the set of image pairs captured by the second half of the plurality of cameras;
Applicant further cited, specifically, what seems to be part of ¶0048 of the application as filed:
[0048] Based on FIGS. 1B-1C, it should be understood that a plurality of cameras captures images of a ball traveling through any point in the studio space. Additionally, as the logic of the object-tracking system analyzes the images to triangulate a position of the ball, the logic analyzes the images captured by cameras on the opposite side of the studio as the ball relative to the center axis 130. For example, as a ball travels through the studio space to the left of the center axis 130 (from the top-down perspective), the images captured by the cameras of side D (cams 2, 4 and/or 6) are utilized in the analysis that triangulates the position of the ball within the studio the space.

Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1-20, Examiner contends that Applicant has not provided sufficient support for the above cited claim limitations
The claim limitations cited above requires:
both the object (i.e. the ball) and the player to be within each image of the set of image pairs;
said set of image pairs to be, necessarily, captured by the second half of the plurality of cameras as the object travels away from a launch point; and
the detecting the player and the object necessarily uses the same set of image pairs.
None of the cited parts of the original disclosure teach or suggest that the ball needs to be visible to at least two cameras located in the second half at all time (i.e. continuously) in order to generate a set of image pairs which include the object/ball to triangulate a position of the object/ball within said set of image pairs. None of these cited parts teach or suggest that the detecting of both the object/ball and player within the same set of image pair used to triangulate the location of the object/ball. ¶0048 merely states that “cameras of side D (cams 2, 4 and/or 6)” (i.e. the second half of the plurality of cameras) are only “utilized in the analysis that triangulates the position of the ball within the studio the space” (i.e. not the ball within the set of image pairs).
Accordingly, Examiner maintains the rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As explained above in the response section, the limitations ‘continuously determining a location of the object within the playing space through triangulation of the object within a set of image pairs captured by the second half of the plurality of cameras as the object travels away from a launch point; detecting the player and the object within each image of the set of image pairs captured by the second half of the plurality of cameras’ are not supported by original disclosure. Also, Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations (from independent claims 1, 11 and 17) ‘selecting a particular image pair from the set of image pairs having a largest Euclidean distance between the ball and the player’ in the Application as filed.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 11 and 17 recites “a set of image pairs captured by the second half of the plurality of cameras as the object travels away from a launch point”. ¶0046 of the application as filed defined an “image pair” as image pairs (i.e., two images captured from two separate cameras at the same time).  According to the applicant’s remarks, ¶0048 seems to described the “set of image pairs captured by the second half of the plurality of cameras”. It is unclear, from the claims in light of ¶0046 and ¶0048, what the metes and bounds of the term “set of image pairs”. For example, fig. 1 shows side D of the playing surface with three cameras (i.e. cam2, cam4 and cam6) time synchronized. At each time ti, wherein i ∈ ℕ, each camera simultaneously captures images Iicam2, Iicam4 and Iicam6 each corresponding to cam2, cam4 and cam6 respectively. It is not clear whether the “set of image pairs” S is:
S={( Iicam2, Iicam4), ( Iicam4, Iicam6), ( Iicam2, Iicam6)} (i.e. all image pairs captured at the same time ti by different camera pairs); 
S={( I0cam2, I0cam4), ( I1cam2, I1cam4), )... ( INcam2, INcam4)}; S={( I0cam6, I0cam4), ( I1cam6, I1cam4), ( I2cam6, I2cam4)... ( INcam6, INcam4)}; S={( I0cam2, I0cam6), ( I1cam2, I1cam6), ( I2cam6, I2cam6)... ( INcam2, INcam6)} (i.e. all image pairs are captured by the same two of cameras at different times ti); or
a combination of the above (i.e. image pairs can be captured by different camera pair at each time ti).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488